DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the response dated 10/20/2021, Applicant argues that the Office is in error and is directed by its regulations to examine Group I (directed to a glove) and Group II (directed to a method of making a glove) together. Applicant cites 37 CFR 1.475(b)(1) to support the position that the product and a process of making said product must be examined together. 
The Examiner respectfully disagrees. As outlined in the Non-Final Office Action mailed 07/20/2021, Applicant’s arguments make no consideration of the claims in relation to the prior art but rather make the assertion that unity of invention is directly evident a priori. Per 37 CFR 1.475(a), “Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.” 
Accordingly, the restriction is maintained and Group II remains withdrawn as being drawn to a non-elected invention. 

Response to Amendment
Applicant’s amendment filed 10/20/2021 is entered – Claims 1-2 and 4 are amended, Claims 8 and 21 are cancelled, and Claim 22 is newly added. Claims 1-7, 9-20, and 22 remain pending in the application with Claims 10-16 standing withdrawn as being drawn to a non-elected invention. 

The objection to the drawings as previously set forth in the Non-Final Office Action mailed 07/20/2021 is overcome by Applicant’s amendment.

The objection to the specification as previously set forth in the Non-Final Office Action mailed 07/20/2021 is overcome by Applicant’s amendment.

The objection to Claim 21 as being a substantial duplicate of Claim 6 as previously set forth in the Non-Final Office Action mailed 07/20/2021 is overcome by Applicant’s amendment wherein Claim 21 is cancelled.

Applicant’s comments with regards to the Office’s previous remarks provided the intermingled yarn 104 displayed in the drawings are noted as will be examined as such.  

The rejection of Claims 1-9 and 17-21 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 07/20/2021 is maintained for the reasons discussed in greater detail below. 

The rejections of Claims 1-4, 6-7, 9, 17, and 19-21 under 35 U.S.C. 103 as being unpatentable over Tatsumi et al. (US 2013/0319055 A1) in view of Prickett et al. (US 2014/0165251 A1), Claim 5 under 35 U.S.C. 103 as being unpatentable over Tatsumi and Prickett and further in view of Celanese (Complete Textile Glossary - Definition of Nylon), Claim 7 under 35 U.S.C. 103 as being unpatentable over Tatsumi in view of Prickett and further in view of Kishihara (US 2016/0286874 A1), Claim 8 under 35 U.S.C. 103 as being unpatentable over Tatsumi in view of Prickett and further in view of Thompson et al. (US 2007/0204381 A1), Claim 18 under 35 U.S.C. 103 as being unpatentable over Tatsumi in view of Prickett and further in view of Hari (“Types and Properties of Fibres…”), and Claims 19-20 under 35 U.S.C. 103 as being unpatentable over Tatsumi in view of Prickett and further in view of Choi et al. (“Three Dimensional Seamless Garment Knitting…”) as previously set forth in the Non-Final overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on Pages 8-9  of the response dated 10/20/2021 with respect to the rejection of the claims under 35 USC § 112(b) in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that the rejection of Claim 1 as previously set forth is not believed to apply to the amended claims. 
Examiner’s Response – The Examiner respectfully disagrees. It is noted than the independent claim as currently presented includes the phrase “thin” (which is defined by neither the claim nor the instant specification) in the context of “a thin polymeric coating”. Accordingly, the structure associated with said polymeric coating remains unclear. 

Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 9-11 of the response dated 10/20/2021 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 9 of the reply that Tatsumi recite ranges from 11-940 dtex for the core yarn and 20-1,600 dtex for the sheath yarn but never teaches a dtex range for the composite. Applicant also argues that all of Tatsumi’s examples use a 440 dtex composite and therefore Tatsumi does not fairly teach the extreme low end, but even more clearly does not teach a composite yarn with a denier in the very small range implied by a core of 20 denier or less, a second 
Examiner’s Response – The Examiner respectfully disagrees. It is noted that the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP § 2123. Accordingly, as outlined in greater detail in the rejection below, Tatsumi is regarded to teach a composite yarn as recited in independent claim wherein the core yarn is 20 denier or less and the sheath yarn(s) is/are 30 denier or less provided its general teachings regarding the suitable dtex ranges for said yarns. Note also that Tatsumi does not in any way criticize, discredit, or otherwise discourage the use of yarns having a fineness at the lower end of the range. 
Applicant’s Argument – Applicant argues on Page 9 of the reply that, in regards to the claims reciting nitrile-butadiene, Tatsumi teaches only polyurethane. 
Examiner’s Response – The Examiner notes that only Claim 10 recites said nitrile-butadiene composition. Claim 10 (along with all dependent method claims) stand withdrawn as being drawn to a nonelected invention. Accordingly, Applicant’s above argument is moot. 
Applicant’s Argument – Applicant argues on Page 9 of the reply that Prickett teaches cut resistant articles with a mass index of 6000 or less (namely a knit gauge of 13 to 18). Applicant continues, “nothing in Pricket discloses or suggests that knit items with a gauge of 21 are desirably coated with polymer or that a given composite yarn would facilitate polymer coating without problematic strikethrough.” 
Examiner’s Response – First, the Examiner notes that the knit gauge range of 13 to 18 recited by Applicant above is suggested as a preferred range of Prickett. As 
Applicant’s Argument – Applicant argues on Pages 9-11 that, regarding the dependent claims, nothing in the cited art suggests that knit items with a gauge of 21 are desirably coated with polymer or that a given composite yarn would facilitate polymer coating without problematic strikethrough.
Examiner’s Response – This is not found persuasive for the reasons discussed above with respect to the independent claim. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 17-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim as currently amended recites the limitation “a thin polymeric coating adhered to, an integrally formed with the think knitted liner, without allowing strikethrough sufficient to cause user discomfort” which is not regarded to find support in the specification as originally filed. The Examiner notes that the instant specification discusses gloves that have no strikethrough at least at ¶ [0032], [0034], and [0038]. However, the instant specification does not appear to provide support for the limitation as presented wherein some strikethrough may be allowed so long as it is not sufficient to cause user discomfort. 
Dependent Claims 2-7, 9, 17-20, and 22 are rejected for failing to overcome the deficiencies of parent Claim 1. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 17-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term "thin" in the instant claim is a relative term which renders the claim indefinite. The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that this rejection is specific to the recitation of the term “thin” in the context of “a thin polymeric coating”. For examination purposes herein, any polymeric coating on a knitted liner which renders a coated glove having a cross-sectional thickness in the claimed range of about 0.5 to 0.75 mm will be considered a “thin” polymeric coating as required by the instant claim.
The instant claim includes the limitation “a thin polymeric coating adhered to, an integrally formed with the think knitted liner, without allowing strikethrough sufficient to cause user discomfort” which is regarded to render the claim indefinite because implied structure is unclear. First, the degree to which coating strikethrough is allowable before causing user discomfort is made clear by neither the instant claim nor the specification. Second, the term “user discomfort” is a subjective term which further complicates the determination of the structure associated with the limitation at issue. 
Dependent Claims 2-7, 9, 17-20, and 22 are rejected for failing to overcome the deficiencies of parent Claim 1.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-4, 6-7, 9, 17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al. (US 2013/0319055 A1) in view of Khoo (US 2010/0186143 A1), Prickett et al. (US 2014/0165251 A1) and Thompson et al. (US 2007/0204381 A1).
Regarding Claim 1, Tatsumi teaches a thin coated supported glove with excellent durability and abrasion resistance comprising a thin knitted liner formed with a covered yarn (see Abstract) wherein the covered yarn comprises a first yarn that is a core yarn which has a fineness of 11 to 940 dtex or 9.9 to 846 denier (see [0046] and [0048]). The above range 
Tatsumi’s covered yarn also includes a second yarn that is sheath yarn which is wrapped around the core yarn (see Fig. 1) and therefore corresponds to the first wrapping yarn of the instant claim. The wrapping yarn has a fineness from 20 to 1600 dtex or 18 to 1440 denier (see [0072]) which overlaps with the claimed range of 30 denier or less. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05.
Tatsumi suggests that the liner comprises a plurality of finger components, a thumb component, a backhand component, and a palm component (see [0092]).  
Furthermore, Tatsumi teaches that the liner knitted from the above covered yarn is impregnated with a rubber or resin coating (a polymeric material) (see [0088]-[0089]). Tatsumi suggests that the coating goes into the gaps of the sheath yarn and is fixed (see [0042]). Accordingly, the polymeric coating is regarded to the adhered to, and integrally formed with, the thin knitted liner. Concerning the property wherein the thin knitted liner is coated “without allowing strikethrough sufficient to cause user discomfort” Tatsumi appears silent. However, in the analogous art of coated gloves, Khoo teaches that strikethrough of glove coatings can interfere with desired properties of the internal surface of the glove such as reduced softness, warmth, and absorbency and can also interfere with the comfort of the glove for a wearer or 
Tatsumi in view of Khoo does not teach a thin coated supported glove wherein the thin knitted liner is a 21 gauge liner. However in the analogous art of cut resistant knitted articles such as gloves, Prickett teaches that it was known in the pertinent that knit gauges lower than 7 provide gloves that are too stiff while knit gauges above 24 may not provide adequate cut protection (see [0012]). As glove stiffness and cut resistance are variables that can be modified, among others, by adjusting the gauge of a knitted article, the precise gauge would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without a persuasive showing of secondary considerations, the claimed liner gauge cannot be considered critical. Accordingly, one of ordinary skill in the art at the effective filing date of the claimed invention would have optimized, by routine experimentation, the gauge of the liner in the thin coated supported glove of Tatsumi and Khoo  within the range disclosed by Prickett, such as selecting a gauge of 21 as required by the instant claim, to obtain the desired stiffness and cut resistance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)) since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Tatsumi in view of Khoo and Prickett teach the thin coated supported glove having the structure described above but the prior art combination appears silent with respect to the total thickness of the glove. In the analogous art of gloves comprising knitted liners and polymeric coatings, Thompson teaches that the flexibility of a glove is a strong function of the thickness of the glove such that flexibility increases according to the inverse of the cube of thickness (see [0014]). Thompson also teaches that the overall thickness of their inventive glove is in the range In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)) since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Regarding Claim 6, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 1 above. Tatsumi also suggests that the core yarn is preferably made from elastic fibers so as to impart the covered yarn with stretchiness (see [0047]). 

Regarding Claim 2, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 6 above wherein the covered yarn includes a first wrapping yarn. Tatsumi also suggests that the covered yarn may include a two-ply sheath wherein the first wrapping yarn is further covered by a second wrapping yarn (see [0074]). 

Regarding Claim 3, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 2 above. Tatsumi suggests that the sheath yarn (that is to say the second wrapping yarn) preferably has a fineness from 20 to 1600 dtex or 18 to 1440 denier (see [0072]) which overlaps with the claimed range of 20 denier or less. It should 

Regarding Claim 4, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 2 above wherein the core yarn is an elastomeric yarn. Furthermore, Tatsumi suggests that as the elastic fiber, a polyurethane elastic fiber having a high stretchiness is preferable (see [0047]). As evidenced by the OED definition of elastane (included with the Office Action), the elastic polyurethane core of the prior art combination is regarded to meet the requirements of instant Claim 4 wherein the first yarn is an elastane yarn. 

Regarding Claim 7, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 1 above wherein the glove is coated with a rubber or resin. Although the prior art does not specifically teach that the thin polymeric coating is formed with a polymeric emulsion having a total solids content ranging from 40-46% as required in the product-by-process limitation of the instant claims, absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). The applied prior art either anticipated or strongly suggested the claimed subject matter. It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the 

Regarding Claim 9, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 1 above. Regarding the property wherein the glove has an EN388 abrasion level of 4 or greater, although the prior art does not explicitly disclose said abrasion resistance, the claimed property is deemed to flow naturally from the teachings of the prior art combination since Tatsumi in view of Khoo, Prickett, and Thompson teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 

Regarding Claim 17, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 1 above. As discussed above, Tatsumi suggests that the core yarn has a fineness of 11 to 940 dtex or 9.9 to 846 denier (see [0046] and [0048]). The above range overlaps with the claimed value of 20 denier. It should be noted that in the case where the claimed value overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05. Furthermore, Tatsumi teaches that when the fineness is 11 dtex (9.9 denier) or more, the yarn does not break during manufacture and the glove fits well when worn whereas when the fineness is 940 dtex (846 denier) or less the yarn satisfies the number of gauges of a glove knitting machine (see [0048]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to optimize the core yarn denier given the range above, selecting a value such as the claimed value of 20 denier, based on the desired yarn strength, glove fit, and knitting gauge.
Tatsumi also suggests that the core yarn is preferably an elastic fiber, such as a polyurethane elastic fiber having high stretchiness, so as to impart the covered yarn with 

Regarding Claims 19-20, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 1 above. Tatsumi teaches that the thin knitted liner is prepared by a process of knitting the covered yarn using a knitting machine (see [0088]). Although the prior art does not specifically teach the use of a V-bed knitting machine comprising 21-gauge needles spaced at 21 needles per inch as required in the product-by-process limitation of the instant claims, absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). The applied prior art either anticipated or strongly suggested the claimed subject matter. It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Regarding Claim 22, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 1 above wherein the core yarn which has a fineness of 11 to 940 dtex or 9.9 to 846 denier which overlaps with the claimed range of 20 denier or less . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al. (US 2013/0319055 A1) in view of Khoo (US 2010/0186143 A1), Prickett et al. (US 2014/0165251 A1) and Thompson et al. (US 2007/0204381 A1) as applied to Claim 1 above, and further in view of Celanese (Complete Textile Glossary - Definition of Nylon).
Regarding Claim 5, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 1 above wherein the covered yarn includes a first wrapping yarn. Tatsumi also suggests that the covered yarn may include a two-ply sheath wherein the first wrapping yarn is further covered by a second wrapping yarn (see [0074]). Tatsumi teaches that when such a two-ply covering is employed, one of the sheath yarns may be a known filament fiber such as nylon (see [0077]) however Tatsumi appears silent with respect to the specific type of nylon used in the sheath yarn. Per the definition of nylon fiber in the Celanese Textile Glossary, it is known in the textile art that the two principal nylons are nylon 6,6 and nylon 6. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the first or second wrapping yarn in the glove of Tatsumi in view of Khoo, Prickett, and Thompson using nylon 6,6 or nylon 6 since Celanese suggests that they are suitable for use as fibers. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al. (US 2013/0319055 A1) in view of Khoo (US 2010/0186143 A1), Prickett et al. (US 2014/0165251 A1) and Thompson et al. (US 2007/0204381 A1) as applied to Claim 1 above, and further in view of Kishihara (US 2016/0286874 A1).
Regarding Claim 7, in the event it is determined that Tatsumi in view of Khoo, Prickett, and Thompson (as applied in the rejection of Claim 7 above) do not adequately teach the structure associated with the process limitation of the instant claim, the following rejection is set forth. 
Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 1 above. Tatsumi suggests that the fabricated glove liner is put on a hand-shaped mold and impregnated with a rubber or resin coating wherein examples of said coating material include latex and synthetic/natural rubbers (see [0089]). However, Tatsumi in view of Khoo, Prickett, and Thompson do not teach a method wherein the thin polymeric coating is formed with a polymeric emulsion having a total solids content ranging from 40-46%. In the analogous art of glove comprising a knitted liner and an outer coating (see Abstract), Kishihara teaches a method of coating a glove wherein a knitted liner is put on a metallic hand model and dipped in a compound having a solid content concentration of NBR latex of about 40% (see [0072]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the glove of Tatsumi in view of Khoo, Prickett, and Thompson using the coating method of Kishihara because one of ordinary skill in the art would have reasonably expected the elements of the prior art to predictably maintain . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al. (US 2013/0319055 A1) in view of Khoo (US 2010/0186143 A1), Prickett et al. (US 2014/0165251 A1) and Thompson et al. (US 2007/0204381 A1) as applied to Claim 1 above, and further in view of Hari (“Ch 1 – Types and Properties of Fibres and yarns Used in Weaving” from Woven Textiles – Principles, Technologies, and Applications, 2012).
Regarding Claim 18, Tatsumi in view of Khoo, Prickett, and Thompson teaches the thin coated supported glove according to Claim 1 above wherein the covered yarn includes a first wrapping yarn and wherein said wrapping yarn has a fineness from 20 to 1600 dtex or 18 to 1440 denier (see [0072]) which overlaps with the claimed range of 30 denier or less. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05.
Tatsumi also suggests that the covered yarn may include a two-ply sheath wherein the first wrapping yarn is further covered by a second wrapping yarn (see [0074]) and Tatsumi teaches that when such a two-ply covering is employed, one of the sheath yarns may be a known filament fiber such as nylon (see [0077]) which is a polyamide. Tatsumi does not explicitly teach the structure of said nylon filament fiber, such as the claimed property wherein it is an intermingled yarn. However, in the art of fibers and yarns, Hari teaches that a variety of types of filament yarns exist including multifilament yarns which are intermingled by an air-jet to add texture (see Pg. 20). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the nylon filament fibers in the sheath of the prior art using an intermingled yarn structure. Such a selection would have been a choice from a finite number of identified predictable solutions for the structure of a nylon filament yarn (MPEP . 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al. (US 2013/0319055 A1) in view of Khoo (US 2010/0186143 A1), Prickett et al. (US 2014/0165251 A1) and Thompson et al. (US 2007/0204381 A1) as applied to Claim 1 above, and further in view of Choi et al. (“Three Dimensional Seamless Garment Knitting on V-Bed Flat Knitting Machines” JTATM Vol 4, Issue 3, 2005).
Regarding Claim 19, in the event it is determined that Tatsumi in view of Khoo, Prickett, and Thompson (as applied in the rejection of Claim 19 above) do not adequately teach the structure associated with the process limitation of the instant claim, the following rejection is set forth. 
Tatsumi teaches that the thin knitted liner is prepared by a process of knitting the covered yarn using a knitting machine such as the SFG or STJ from Shima Seiki Mfg. Ltd. (see [0088]). Tatsumi does not explicitly teach that the knitting machine is a V-bed knitting machine. However, in the analogous art of knitting machines for apparel, Choi teaches that it was known in the art at the effective filing date of the claimed invention that seamless garment knitting on a V-bed knitting machine may be used to create three-dimensional apparel such as gloves (see Pg. 7). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the knitting machine used to produce the glove of Tatsumi in view of Khoo, Prickett, and Thompson with a V-bed knitting machine because Choi suggests that such a machine is suitable for the construction of a glove and therefore the ordinarily skilled artisan would have performed such a modification with a reasonable expectation of success in practicing the invention of the prior art. The simple substitution of one known element for another to obtain predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (B). 

Regarding Claim 20, Tatsumi in view of Khoo, Prickett, Thompson, and Choi teaches the thin coated supported glove according to Claim 19 above wherein the knitted liner is a 21 gauge liner and wherein it is formed used a V-bed knitting machine. Regarding the limitation wherein the V-bed knitting machine comprises 21-gauge needles spaced at 21 needles per inch, Prickett teaches that the knit gauge is the number of courses per inch and the gauge of a knitting machine is the number of needles per inch (see [0009]). Accordingly, it would have been obvious to one of ordinary skill in the art to use needles spaced at 21 needles per inch to form the product of the prior art. Likewise, as evidenced by Spencer’s Knitting Technology (Ch. 3 General Terms and Principles of Knitting Technology – Excerpt included with the Office Action) normally all primary elements in the same machine are set to the same gauge (see Pg. 22) and therefore one of ordinary skill in the art would have also understood to use 21-gauge needles.   

   












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789